Citation Nr: 0504882	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  02-04 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for perforated 
eardrum(s).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1971.  

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from a May 2001 rating decision of the RO 
which denied service connection for bilateral hearing loss, 
tinnitus, and perforated ear drums.

In a decision promulgated in December 2003, the Board found 
that the veteran's bilateral hearing loss and tinnitus were 
not related to the veteran's military service.  The Board 
also found that the veteran did not have a current disability 
manifested by perforated ear drums.  As such, the Board 
denied the veteran's claims for service connection for 
bilateral hearing loss, tinnitus and for perforated ear 
drums.  The veteran appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court).  

While his claims were pending at the Court, the veteran's 
representative and the VA Office of General Counsel filed a 
Joint Motion requesting that the Court vacate the Board's 
decision and remand the case to the Board for further 
development and readjudication.  In an October 2004 Order, 
the Court granted the Joint Motion.  The case was returned to 
the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that his exposure to acoustic trauma in 
service resulted in bilateral hearing loss, tinnitus and 
perforated ear drums, such that service connection is 
warranted for these disabilities.  At the outset, the Board 
notes that the veteran's service medical records (SMR's) are 
not currently contained within the claims file, and it has 
been noted that the veteran's claims file had to be re-built.  

As noted, the veteran's claims of service connection were 
initially denied by the RO in a May 2001 rating decision.  
The Board thereafter also denied the veteran's claims of 
service connection for bilateral hearing loss, tinnitus and 
perforated ear drums in a decision promulgated in December 
2003.  

The Board found that, despite the veteran's contentions that 
he was exposed to acoustic trauma during service, the 
preponderance of the evidence did not tend to show that the 
veteran's hearing loss and tinnitus were related to noise 
exposure during service.  The Board based this finding, at 
least in part, on a December 2000 VA audiology examiner's 
report which indicated that the veteran had a relatively flat 
bilateral sensorineural hearing loss, and that noise exposure 
in combat typically led to a high frequency hearing loss.  

The Court thereafter vacated the December 2003 decision and 
remanded the case back to the Board pursuant to the Joint 
Motion for Remand as noted herein above.  The parties to the 
Joint Motion pointed out that a November 2000 VA audiology 
examiner noted the veteran's history of in-service noise 
exposure, but conceded that an etiology of a current hearing 
loss disability could not be made without complete entrance 
and separation examination reports.  The parties to the Joint 
Motion agreed that the RO did not exhaust all efforts to 
locate the veteran's service medical records, or an original 
claims file which may or may not exist.  

The Joint Motion notes that the Board found, in its December 
2003 decision, that the RO obtained or attempted to obtain 
all evidence identified by the veteran in connection with the 
claims, and that the RO did everything reasonably possible to 
assist the veteran.  However, the parties to the Joint Motion 
pointed out that the veteran was not informed that his SMR's 
were missing prior to the Board's final adjudication of the 
claims, other than a notation in the October 2000 rating 
decision that indicated that SMR's currently consist of a 
single page of his separation examination report and a brief 
notation in the January 2002 Statement of the Case.  
Additionally, the parties to the Joint Motion also pointed 
out that there appears to have been a prior claims file, 
given that the RO has noted that it re-built a claims file.  

In addition, the parties to the Joint Motion concluded that, 
since at least one examiner in the case stated that he could 
not determine the etiology of the hearing loss without a 
complete separation examination, SMR's should be obtained or 
alternative records sought.  

Finally, the parties to the Joint Motion noted that the Board 
found that the lack of a medical nexus relationship was 
dispositive of all three claims, but that the Board summarily 
refused to obtain records (from a private doctor that the 
veteran identified) that may have established this missing 
element.  More specifically, the veteran indicated in 
correspondence received in April 2003, that he received 
treatment for ear problems from a Dr. McKay.  The veteran 
provided Dr. McKay's phone number, and indicated that 
although Dr. McKay was retired, his records may still be 
available.  The parties to the Joint Motion noted that the 
Board discounted the relevance of these records because, even 
if available, the records would only confirm that the veteran 
had an ear problem, a fact already established by the 
evidence of record.  In other words, the Board did not find 
it necessary to obtain the records based on an assumption 
that any such records would not contain the necessary nexus 
opinion.  

In light of the foregoing, the Board finds that additional 
attempts to assist the veteran in obtaining his service 
medical records and/or an original claims file should be 
made.  In addition, the records from the retired Dr. McKay 
must be obtained, or it must be factually determined that 
they do not exist.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The AMC should take appropriate 
action to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for 
hearing loss, tinnitus and perforated ear 
drums.  After obtaining any necessary 
authorization from the veteran, the AMC 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
All VA treatment records, not previously 
secured, should be obtained.  Once 
obtained, all records must be associated 
with the claims folder.  

The veteran should be advised that his 
service medical records, other than a 
single page of his separation examination 
report, are missing, and he should be 
asked to submit any alternative evidence 
in his possession or to identify any 
alternative evidence of which he is aware 
that might substantiate his claims.

2.  The AMC should exhaust all efforts to 
locate the veteran's service medical 
records and a prior, original claims file 
of the veteran.  Request the veteran's 
service medical records and his 
personnel/administrative records, from 
the National Personnel Records Center 
and/or ANY OTHER appropriate facility.  
These records must be associated with the 
claims file, or it must be indicated that 
all efforts to obtain service medical 
records and/or a prior, original claims 
file have been exhausted and additional 
attempts would be futile.  

3.  The AMC should request copies of all 
clinical records of the veteran which are 
not already in the claims file, from Dr. 
McKay (phone number 616-897-8436).  These 
records should be associated with the 
claims file.  If the records cannot be 
obtained, it must be factually determined 
that such records do not exist.

4.  If the AMC is unable to obtain the 
records sought in this case, it must 
notify the veteran of such, in accordance 
with 38 C.F.R. § 3.159(e).

5.  If, and only if, any additional 
pertinent medical evidence is obtained, 
the veteran should be afforded another VA 
examination to determine the current 
nature and likely etiology of the 
veteran's bilateral hearing loss, 
tinnitus and claimed residuals of a 
perforated ear drum(s).  The examiner 
should be provided with the claims file 
for review of the pertinent documents 
contained therein in connection with the 
requested study.  All indicated tests 
should be completed, the results of which 
should be associated with the claims 
file.  The examiner should provide an 
opinion with adequate rationale, as to 
whether it is at least as likely as not 
that the veteran has a current bilateral 
hearing loss, tinnitus and/or residuals 
of a perforated ear drum(s) that was 
incurred in or aggravated by service.  

6.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claims.  If any benefit sought on appeal 
remains denied, then the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


